Davis, P. J.
I concur in the opinion of my brother Beady in so far as its results depend upon the following propositions discussed so ably by him :
First. That there was no error in overruling the several challenges, because on the testimony of the challenged jurors the court properly held that no existing bias was shown that disqualified either of them to sit in the case.
Second. That the existence of a prejudice or bias in the mind or opinion of a juror against any supposed or proposed defense is not such a one as is a proper legal basis of a challenge to the favor. Inquiries on such subjects may properly be allowed or made of a juror, under control of the court, for the purpose *53of determining whether a peremptory challenge shall be interposed, but beyond that they, as shown by my brother Beady, are quite immaterial The Code of Criminal Procedure now regulates the subject of challenges for opinions held or expressed as to the guilt or innocence of the accused, and relieves the court from the absurdity of shutting out intelligent jurors, who, notwithstanding such opinions, declare on oath that they believe themselves capable of trying and deciding the case upon the evidence given before them, notwithstanding such opinion. It would be as proper, I think, to incapacitate a juror because he declared he had a prejudice against the crime charged in the indictment as against a defense that may be interposed to it.
Third. That the administering of the oath to each juror as he was found competent was a lawful mode of swearing the jury, and the oath thus taken by each precluded a subsequent peremptory challenge of him.
Fourth. That the re-swearing of the jury as a body, at the request of the defendant, did not alter his rights in respect of peremptory challenge.
These conclusions, of my brother Beady, dispose of all the material questions of the case, and justify his conclusion that the judgment should be affirmed, and upon them I concur in that conclusion.
Judgment affirmed.